DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed December 14, 2021.  Claims 1-19 and 21-30 remain pending in the application.  
Claims 1, 3, 7, 9, 19 and 21-23 are currently amended.  
Claim 20 has been canceled.
No claims are new.
Response to Arguments
	Claim objections
Applicant’s arguments, see REMARKS, filed December 14, 2021, with respect to claims 3, 9 and 20-23 objected to as being dependent upon a rejected base claim, have been fully considered and are persuasive.  The objection of claims 3, 9 and 20-23 has been withdrawn since claims 3 and 9 have been rewritten into independent form and claims 20-23 now depend from amended claim 19. 

Claim rejections under 35 USC 103
Applicant’s arguments, see REMARKS filed December 14, 2021 with respect to claims 11, 2, 4-8, and 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 10,878,860 B1) in view of Jeong et al. (US 2020/0382121 A1), have been considered but are moot because the amendment filed December 14, 2021 necessitates new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 10,878,860 B1) in view of Sudhakaran et al. (US 2019/0229749 A1).
	Regarding claim 1: 
As shown in FIGS. 1-7B, Gupta discloses a method, comprising: 
generating, at a first device (Gupta, FIG. 2, Storage Medium Interface 128), a first signal (Gupta, FIG. 5, col. 8, lines 48-55; “Specifically, in order to transmit -1, or a transition from -1 to -1, MN1 is turned on, thereby pulling PAD0 down to a low level (e.g., 0.25*VDDO). In order to transmit a 0, or a transition from 0 to 0, all transistors are turned off, thereby keeping PAD0 at an intermediate level (e.g., 0.5*VDDO). In order to transmit a +1, or a transition from +1 to +1, MP1 is turned on, thereby pulling PAD0 up to a high level (e.g., 0.75*VDDO)”) modulated using a modulation scheme having more than two levels (Gupta, FIG. 3A, col. 5, line 64-col. 6, line 10; “FIG. 3A depicts an example multi-level signal (MLS) scheme in accordance with some embodiments. The example MLS depicted in the figure uses three signaling levels for transmission of data bits: a high level 302, medium level 304, and low level 306.”) for transmission to a second device (Gupta, FIG. 2, Storage Medium 130) over a channel (Gupta, FIG. 2, channel 103), wherein the channel is terminated to a first level (Gupta, col. 8, lines 4-23 “In some embodiments, the storage medium 130 includes a termination circuit which receives the multi-level signal communicated over the channel 103.”); 
generating a second signal comprising a level that is between the first level and one or more of the more than two levels (Gupta, FIG. 5, col. 9, lines 17-20; “The third driver stage 506c may be used for transitions from -1 to 0 (row 514 in table 510), and the fourth driver stage 506d may be used for transitions from +1 to 0 (row 522 in table 510).”); and 
transmitting the first signal and the second signal to the second device over the channel (Gupta, col. 5, lines 58-63; “Embodiments of the interface 128 described herein implement an improved signaling approach by encoding (e.g., using encoder 204) the data to be written into a multi-level signal (MLS), impedance matching the data (e.g., using driver stage(s) 206), and signaling the data over channel 103 to a particular storage medium 130 for storage.”).

Although Gupta discloses all of the above and discloses the multi-level signal cycles sequentially through the levels (Gupta, col. 6, lines 3-11; “The MLS cycles sequentially through the three levels at a fixed pattern. In some embodiments, the pattern is 0, +1, 0, -1, and so forth. Stated another way, a full cycle of the sequence is middle-to-high, high-to-middle, middle-to-low, and low-to-middle. Other patterns may be implemented, and signaling schemes using more than three levels may be implemented without departing from the scope of the inventive concepts described herein”), Gupta may not specifically disclose generating the second signal “based at least in part on generating the first signal and the channel being terminated to the first level,” as recited in claim 1.
However, Sudhakaran, which is in the same field of endeavor as Gupta (multi-level signals), discloses generating a second signal (Sudhakaran, paragraph [0026]; “In one embodiment the encoder assumes that the final (4th) symbol of the previous codeword [previous codeword is interpreted as the first signal] is +3, +1, or −1 (but cannot be −3), and the following codeword [following codeword is interpreted as the second signal] is inverted if the most significant bit (MSB) of the previous codeword is 1.”) based at least in part on generating the first signal (Sudhakaran, paragraph [0026]; “…the following codeword [following codeword is interpreted as the second signal] is inverted if the most significant bit (MSB) of the previous codeword [previous codeword is interpreted as the first signal] is 1.”) and the channel being terminated to the first level (Sudhakaran, paragraph [0026]; “In one embodiment the encoder assumes that the final (4th) symbol of the previous codeword [previous codeword is interpreted as the first signal] is +3, +1, or −1 (but cannot be −3) [the channel is terminated at level +3,+1, or -1 which means the following codeword (which is interpreted as the second signal) is generated based at least in part on the level the channel is terminated)”]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Gupta as taught by Sudhakaran wherein the second signal of Gupta is generated based at least in part on generating the first signal and the channel being terminated to the first level, thus allowing a reduction in the effects of ISI and crosstalk in multi-level signaling systems (Sudhakaran, paragraph [0005]).

Regarding claim 2: 
The combination of Gupta and Sudhakaran discloses the method of claim 1, further comprising: generating, at the first device, a third signal comprising the first level; and transmitting the third signal after transmitting the second signal (Gupta, col. 6, lines 3-11).

	Regarding claim 4: 
The combination of Gupta and Sudhakaran discloses the method of claim 1, further comprising: transmitting the second signal to the second device for at least one symbol period after transmitting the first signal (Gupta, FIG. 3B, MLS and Clock).

	Regarding claim 5: 
The combination of Gupta and Sudhakaran discloses the method of claim 1, wherein the modulation scheme comprises the first level, a second level, a third level, and a fourth level, and wherein the first level comprises a highest level and the fourth level comprises a lowest level (Jeong, FIG. 1, PAM-4 and Gupta col. 5, line 64-col. 6, line 10 discloses “Other patterns may be implemented, and signaling schemes using more than three levels may be implemented without departing from the scope of the inventive concepts described herein.”).

	Regarding claim 6: 
The combination of Gupta and Sudhakaran discloses the method of claim 5, wherein the second signal comprises the second level or the third level (Since Gupta discloses that the second signal comprises a level that is between the first and one or more of the more than two levels and Sudhakaran discloses 4 levels (+3,+1,-1,-3), it would be obvious to one of ordinary skill in the art that the combination of Gupta and Sudhakaran discloses wherein the second signal comprises the second level or the third level).

	Regarding claim 7: 
As shown in FIGS. 1-7B, Gupta discloses an apparatus (Gupta, FIG. 1, Data Storage System 100), comprising: 
a controller (Gupta, FIG. 1, Storage Controller 124) configured to: 
generate a first signal (Gupta, FIG. 5, col. 8, lines 48-55; “Specifically, in order to transmit -1, or a transition from -1 to -1, MN1 is turned on, thereby pulling PAD0 down to a low level (e.g., 0.25*VDDO). In order to transmit a 0, or a transition from 0 to 0, all transistors are turned off, thereby keeping PAD0 at an intermediate level (e.g., 0.5*VDDO). In order to transmit a +1, or a transition from +1 to +1, MP1 is turned on, thereby pulling PAD0 up to a high level (e.g., 0.75*VDDO)”) modulated using a modulation scheme having more than two levels (Gupta, FIG. 3A, col. 5, line 64-col. 6, line 10; “FIG. 3A depicts an example multi-level signal (MLS) scheme in accordance with some embodiments. The example MLS depicted in the figure uses three signaling levels for transmission of data bits: a high level 302, medium level 304, and low level 306.”)  for transmission to a second device (Gupta, FIG. 2, Storage Medium 130) over a channel (Gupta, FIG. 2, channel 103), wherein the channel is terminated to a first level (Gupta, col. 8, lines 4-23 “In some embodiments, the storage medium 130 includes a termination circuit which receives the multi-level signal communicated over the channel 103.”); 
generate a second signal comprising a level that is between the first level and one or more of the more than two levels (Gupta, FIG. 5, col. 9, lines 17-20; “The third driver stage 506c may be used for transitions from -1 to 0 (row 514 in table 510), and the fourth driver stage 506d may be used for transitions from +1 to 0 (row 522 in table 510).”); and 
an interface (Gupta, FIG. 1, Storage Medium Interface 128) coupled with the controller (Gupta, FIG. 1, Storage Controller 124) and the channel (Gupta, FIG. 1, channel 103), the interface configured to transmit the first signal and the second signal via the channel (Gupta, FIG. 1, Host Interface 129).

Although Gupta discloses all of the above and discloses the multi-level signal cycles sequentially through the levels (Gupta, col. 6, lines 3-11; “The MLS cycles sequentially through the three levels at a fixed pattern. In some embodiments, the pattern is 0, +1, 0, -1, and so forth. Stated another way, a full cycle of the sequence is middle-to-high, high-to-middle, middle-to-low, and low-to-middle. Other patterns may be implemented, and signaling schemes using more than three levels may be implemented without departing from the scope of the inventive concepts described herein”), Gupta may not specifically disclose generating the second signal “based at least in part on generating the first signal and the channel being terminated to the first level,” as recited in claim 1.
However, Sudhakaran, which is in the same field of endeavor as Gupta (multi-level signals), discloses generating a second signal (Sudhakaran, paragraph [0026]; “In one embodiment the encoder assumes that the final (4th) symbol of the previous codeword [previous codeword is interpreted as the first signal] is +3, +1, or −1 (but cannot be −3), and the following codeword [following codeword is interpreted as the second signal] is inverted if the most significant bit (MSB) of the previous codeword is 1.”) based at least in part on generating the first signal (Sudhakaran, paragraph [0026]; “…the following codeword [following codeword is interpreted as the second signal] is inverted if the most significant bit (MSB) of the previous codeword [previous codeword is interpreted as the first signal] is 1.”) and the channel being terminated to the first level (Sudhakaran, paragraph [0026]; “In one embodiment the encoder assumes that the final (4th) symbol of the previous codeword [previous codeword is interpreted as the first signal] is +3, +1, or −1 (but cannot be −3) [the channel is terminated at level +3,+1, or -1 which means the following codeword (which is interpreted as the second signal) is generated based at least in part on the level the channel is terminated)”]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Gupta as taught by Sudhakaran wherein the second signal of Gupta is generated based at least in part on generating the first signal and the channel being terminated to the first level, thus allowing a reduction in the effects of ISI and crosstalk in multi-level signaling systems (Sudhakaran, paragraph [0005]).

	Regarding claim 8: 
The combination of Gupta and Sudhakaran discloses the apparatus of claim 7, wherein the interface is configured to transmit a third signal after the second signal, wherein the third signal comprises the first level (Gupta, col. 6, lines 3-11).

	Regarding claim 10: 
The combination of Gupta and Sudhakaran discloses the apparatus of claim 7, wherein the interface is configured to transmit the second signal for at least one symbol period after transmitting the first signal (Gupta, FIG. 3B, MLS and Clock).

	Regarding claim 11: 
The combination of Gupta and Sudhakaran discloses the apparatus of claim 7, wherein the modulation scheme comprises the first level, a second level, a third level, and a fourth level, and wherein the first level comprises a highest level and the fourth level comprises a lowest level Sudhakaran, FIG. 1, PAM-4 and Gupta col. 5, line 64-col. 6, line 10 discloses “Other patterns may be implemented, and signaling schemes using more than three levels may be implemented without departing from the scope of the inventive concepts described herein.”).

	Regarding claim 12: 
The combination of Gupta and Sudhakaran discloses the apparatus of claim 11, wherein the second signal comprises the second level or the third level (Since Gupta discloses that the second signal comprises a level that is between the first and one or more of the more than two levels and Sudhakaran discloses 4 levels (+3,+1,-1,-3), it would be obvious to one of ordinary skill in the art that the combination of Gupta and Sudhakaran discloses wherein the second signal comprises the second level or the third level).


Allowable Subject Matter
Claims 3, 9, and 13-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach, “releasing the channel after transmitting the third signal,” as recited in claims 3 and similarly in 9.
The prior art of record fails to teach, “driving the channel to a level that is between a highest of the more than two levels and a lowest of the more than two levels for at least one symbol period after the plurality of symbol periods based at least in part on transmitting the data,” as recited in claim 13 and similarly in claim 25.
The prior art of record fails to teach, “append an additional subset of bits to a plurality of subsets of bits having a bit value corresponding to a level to which the channel is terminated,” as recited in claim 19.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/               Examiner, Art Unit 2631    
/SAM K AHN/               Supervisory Patent Examiner, Art Unit 2633